Exhibit 10.6


FIRST CITIZENS NATIONAL BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Purpose


The purpose of the Plan is to recognize those senior officers of the Bank who
have contributed substantially to the success of the Bank and to encourage such
officers to remain as employees of the Bank.  This Plan shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for participating Executives, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).




ARTICLE 1
DEFINITIONS


The following words and phrases used in this Plan have the meanings specified.


“Accrual Balance” means as of any date, the liability that should be accrued by
the Bank under generally accepted accounting principles (“GAAP”) to reflect the
Bank’s obligation to each Executive who is  participating in the Plan, without
regard to whether such amount is actually accrued as of such date.


“Actuarial (Actuarially) Equivalent” means a benefit of equivalent value to the
normal form of benefit determined by generally accepted actuarial principles. An
actuarially equivalent lump sum shall be calculated using the Discount Rate in
effect on the determination date.


“Beneficiary” means each designated person, or the estate of a deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.


“Benefit Percentage” means the percentage of Final Average Pay specified for
each Executive.  The Benefit Percentage of each initial participant is set forth
in Appendix A.


“Change in Control” shall mean a change in control as defined in Code Section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including:


a)           Change in ownership: A change in ownership of the Holding Company
occurs on the date any one person or group of persons accumulates ownership of
the Holding Company’s stock constituting more than 50% of the total fair market
value or total voting power of the Holding Company’s stock,


(b)           Change in effective control: A change in effective control occurs
when either (i) any one person or more than one person acting as a group
acquires within a 12-month period ownership of stock of the Holding Company
possessing 35% or more of the total voting power of the Holding Company’s stock,
or (ii) a majority of the Holding Company’s Board of Directors is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed in advance by a majority of the Holding Company’s Board of Directors,
or


 
 

--------------------------------------------------------------------------------

 
(c)           Change in ownership of a substantial portion of assets: A change
in the ownership of a substantial portion of the Holding Company’s assets occurs
if in a 12 month period any one person or more than one person acting as a group
acquires assets from the Holding Company having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
assets of the Holding Company immediately before the acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of the
Holding Company’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets.


“Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued thereunder by the
Department of the Treasury.


“Disability” means that an Executive is either:


(a)           Unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or


(b)           By reason of any medically determinable physical or mental
impairment (which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months) receiving income replacement
benefits for a period of three (3) or more months under a disability and health
plan covering employees of the Bank.


“Discount Rate” means the rate used by the Plan Administrator for determining an
Executive’s Accrual Balance. If required by its outside auditors, the Plan
Administrator may adjust the Discount Rate to maintain the rate within
reasonable standards according to GAAP.


“Early Termination” means Separation from Service before Normal Retirement Age
for reasons other than death, Disability, Termination for Cause, or after a
Change in Control.


“Effective Date” means January 1, 2008.


“Executive” means an officer of the Bank who is designated as a participant in
the Plan by the Compensation Committee of the Board of Directors of the
Bank.  The initial participants are identified in Appendix A to the Plan.


“Final Average Pay” means the average of an Executive’s annual cash compensation
(including salary, bonus and other cash items) during the three completed
calendar years preceding the Executive’s termination of employment.


 “Holding Company” means Citizens Financial Services, Inc.


“Normal Retirement Age” means the Executive’s 62nd birthday.


“Plan” means this First Citizens National Bank Supplemental Executive Retirement
Plan


“Plan Administrator” or “Administrator” means the plan administrator described
in Article 8.


 “Plan Year” means a twelve-month period commencing on January 1 and ending on
December 31 of each year. The initial Plan Year shall commence on the Effective
Date.


 
2

--------------------------------------------------------------------------------

 
“Separation from Service” means an Executive’s service (as an executive and/or
independent contractor to the Bank and any member of a controlled group, as
defined in Code Section 414), terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death.
 
 “Termination for Cause” and “Cause” shall mean (i) the willful failure by an
Executive to substantially perform his duties hereunder (other than a failure
resulting from the Executive’s incapacity because of physical or mental illness,
after notice from the Bank and a failure to cure such violation within thirty
(30) days of said notice; (ii) the willful engaging by an Executive in
misconduct injurious to the Bank; (iii) the dishonesty or gross negligence of
the Executive in the performance of his duties; (iv) the breach of the
Executive’s fiduciary duty involving personal profit; (v) the material violation
of any law, rule or regulation governing banks or bank officers or any final
cease and desist order issued by a bank regulatory authority; (vi) conduct on
the part of Executive which brings public discredit to the Bank; (vii) unlawful
discrimination by the Executive, including harassment against Bank’s employees,
customers, business associates, contractors, or visitors; (viii) theft or abuse
by the Executive of the Bank’s property or the property of the Bank’s customers,
employees, contractors, vendors, or business associates; (ix) failure of the
Executive to follow the good faith lawful instructions of the Board of Directors
of the Bank with respect to its operations, after notice from the Bank and a
failure to cure such violation within thirty (30) days of said notice; (x) the
direction or recommendation of a state or federal bank regulatory authority to
remove the Executive’s position with the Bank as identified herein;  (xi) any
final removal or prohibition order to which the Executive is subject, by a
federal banking agency pursuant to Sections 8(e) and 8(g) of the Federal Deposit
Insurance Act; (xii) the Executive’s conviction of or plea of guilty or nolo
contendere to a felony,  crime of falsehood or a crime involving moral
turpitude, or the actual incarceration of Executive; (xiii) any act of fraud,
misappropriation or personal dishonesty; (xv) any act insubordination; (xiv)
misrepresentation of a material fact, or omission of information necessary to
make the information supplied not materially misleading, in an application or
other information provided by the Executive to the Bank or any representative of
the Bank in connection with the Executive’s employment with the Bank; (xvi) the
existence of any material conflict between the interests of Bank and the
Executive that is not disclosed in writing by the Executive to the Bank and
approved in writing by the Board of Directors of Bank; or (xvii) the Executive
takes action that is clearly contrary to the best interest of the Bank.


“Year of Vesting Service” means each 12-month period in which the Executive
completes 1,000 or more hours of service in the employ of the Bank, beginning on
the Effective Date.


ARTICLE 2
LIFETIME BENEFITS


2.1           Normal Retirement Benefit. Unless a Separation from Service or a
Change in Control occurs before Normal Retirement Age, upon an Executive’s
termination of employment on or after attaining Normal Retirement Age the Bank
shall pay to the Executive the benefit described in this Section 2.1(a) instead
of any other benefit under this Plan


(a)           Amount of Normal Retirement Benefit. The annual Normal Retirement
benefit is the product of the Executive’s Benefit Percentage and his Final
Average Pay.


(b)           Payment of Benefit. Subject to Section 2.6, the Bank shall pay the
annual benefit to the Executive in quarterly installments beginning on the first
business day of the first calendar quarter beginning after the
Executive’s termination of employment. The Normal Retirement benefit as provided
in Section 2.1(a) above, shall be paid to the Executive (or in the event of the
Executive’s death, to the Executive’s Beneficiary) for a period of 15 years (60
quarterly payments).


 
3

--------------------------------------------------------------------------------

 
(c)           Alternative Forms of Payment. Subject to Section 2.6, Executive
may elect to receive his Normal Retirement Benefit payable under this Plan in an
Actuarially Equivalent Lump Sum, provided he elects to do so upon his initial
designation as a Participant or as otherwise permitted by Code Section 409A.


2.2           Early Termination Benefit. Upon Early Termination, the Bank shall
pay to the Executive the benefit described in this Section 2.2(a) instead of any
other benefit under this Plan.


(a)           Amount of Benefit. An Executive’s benefit upon Early Termination
shall be the Executive’s vested Accrual Balance as of the end of the month
preceding his Early Termination.


(b)           Payment of Benefit. Subject to Section 2.4, an Executive’s Early
Termination benefit shall be paid in a lump sum as soon as administratively
practicable following the Executive’s termination of
employment.  Notwithstanding the foregoing, Executive may elect to receive his
Early Termination Benefit payable under this Plan in quarterly installments over
a 15-year period, beginning on the first business day of the first
calendar quarter beginning after the Executive’s termination of employment,
provided he elects to do so upon his initial designation as a Participant or as
otherwise permitted by Code Section 409A.  For purposes of the foregoing
installment payment election, the quarterly payment shall be calculated as a
fixed amount which amortizes the Accrual Balance at termination of employment in
equal quarterly installments of principal and interest over the applicable
period.  For purposes of determining the amount of the quarterly payment,  the
interest rate used shall be the Discount Rate in effect at the Executive’s Early
Termination.


(c)           Vesting of Accrual Balance. The vested amount of an Executive’s
Accrual Balance shall be determined on the basis of the Executive’s number of
Years of Vesting Service according to the following schedule:


Vesting Schedule
Years of Vesting Service
 
Percent Vested
Less than 1
 
0%
1 but less than 2
 
33 1/3%
2 but less than 3
 
66 2/3%
3 or more
 
      100%





Notwithstanding anything in this Plan to the contrary, a Participant’s Accrual
Balance shall, for purposes of this Section 2.2, be fully vested if the
Participant’s terminates employment by reason of Disability.


2.3           Change in Control Benefit. If a Change in Control occurs after the
effective date of an Executive’s participation in the Plan but before the
Executive’s Normal Retirement Age and before his Separation from Service, the
Bank shall pay to the Executive the benefit described in this Section 2.3
instead of any other benefit under this Plan.


(a)           Amount of Benefit: The benefit under this Section 2.3 is equal to
the Normal Retirement benefit under Section 2.1 (determined without regard to
the Executive’s age or Years of Service as of the Change in Control Effective
date).


 
4

--------------------------------------------------------------------------------

 
(b)           Payment of Benefit: The Bank shall pay the Change in Control
benefit under Section 2.3 of this Plan to the Executive that is actuarially
equivalent to his benefit calculated under Section 2.1 lump sum within ten (10)
days after the Change in Control. If the Executive receives the benefit under
this Section 2.3 because of the occurrence of a Change in Control, the Executive
shall not be entitled to claim additional benefits under Section 2.3 if an
additional Change in Control occurs thereafter.


2.4           Savings Clause Relating to Compliance with Code Section 409A.
Despite any contrary provision of this Plan, if when the Executive’s employment
terminates the Executive is a Specified Employee, as defined in Code Section
409A, and if any payments under Article 2 of this Plan will result in additional
tax or interest to the Executive because of Section 409A, the Executive will not
be entitled to the payments under Article 2 until the earliest of:


(i)           the date that is at least six (6) months after termination of the
Executive’s employment for reasons other than the Executive’s death, or


(ii)           the date of the Executive’s death, or


(iii)           any earlier date that does not result in additional tax or
interest to the Executive under Section 409A.


If any provision of this Plan would subject an Executive to additional tax or
interest under Section 409A of the Code or result in a violation of Section 409A
of Code, the Bank shall reform such provision. However, the Bank shall maintain
to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision. References in this Plan to Section 409A of the
Code include rules, regulations, and guidance of general application issued by
the Department of the Treasury under Code Section 409A.


2.5           One Benefit Only. Despite anything to the contrary in this Plan,
an Executive and Beneficiary are entitled to one benefit only under this Plan,
which shall be determined by the first event to occur that is dealt with by this
Plan.


ARTICLE 3
DEATH BENEFITS


3.1           Death During Active Service or After Benefit Commencement.  If an
Executive dies before a Separation from Service, the Executive’s Beneficiary
shall be entitled to receive an amount in cash equal to the benefit the
Executive would have received under Section 2.1 if he were deemed to have
attained his Normal Retirement Age immediately prior to his death, unless the
Change in Control benefit shall have previously been paid to the Executive.  If
a benefit is payable to the Executive’s Beneficiary under this Section 3.1, the
benefit shall be paid in a lump sum within 90 days after the Executive’s
death.  If the Executive dies after a Separation from Service but prior to the
time all payments have been made, the remaining payments shall be made to the
Executive’s Beneficiary at the same time such payment would have been made to
the Executive.


ARTICLE 4
BENEFICIARIES


4.1           Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Plan upon the death of the Executive. The Beneficiary designated under this Plan
may be the same as, or different from, the beneficiary designation under any
other benefit plan of the Bank in which the Executive participates.


 
5

--------------------------------------------------------------------------------

 
4.2           Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.


4.3           Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.


4.4           No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.


4.5           Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the Bank
from all liability for the benefit.


ARTICLE 5
GENERAL LIMITATIONS


5.1           Termination for Cause. Despite any contrary provision of this
Plan, the Bank shall not pay any benefit under this Plan if an Executive’s a
Separation from Service is the result of an Executive’s Termination for Cause.


5.2           Removal. If an Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Plan shall
terminate as to the Executive as of the effective date of the order.


5.3           Default. Notwithstanding any provision of this Plan to the
contrary, if the Bank is in “default” or “in danger of default,” as those terms
are defined in Section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C.
1813(x), all obligations under this Plan shall terminate.


5.4           FDIC Open-Bank Assistance. All obligations under this Plan shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Federal Deposit Insurance
Act Section 13(c). 12 U.S.C. 1823(c).


 
6

--------------------------------------------------------------------------------

 
ARTICLE 6
CLAIMS AND REVIEW PROCEDURES


6.1           Claims Procedure. A person or beneficiary (“claimant”) who has not
received benefits under this Plan that he or she believes should be paid may
make a claim for such benefits as follows:


(a)           Initiation - Written Claim. The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice was received by the claimant. All other
claims must be made within 180 days after the date of the event that caused the
claim to arise. The claim must state with particularity the determination
desired by the claimant.


(b)           Timing of Bank Response. The Bank shall respond to the claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.


(c)           Notice of decision. If the Bank denies part or all of the claim,
the Bank shall notify the claimant in writing of the denial. The Bank shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth -


(i)           the specific reasons for the denial,


(ii)           a reference to the specific provisions of the Plan on which the
denial is based,


(iii)           a description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed,


(iv)           an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, and


(v)           a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.


6.2           Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows -


(a)           Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.


(b)           Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records, and
other information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


 
7

--------------------------------------------------------------------------------

 
(c)           Considerations on Review. In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.


(d)           Timing of Bank Response. The Bank shall respond in writing to the
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional 60 days by
notifying the claimant in writing before the end of the initial 60-day period
that an additional period is required. The notice of extension must state the
special circumstances and the date by which the Bank expects to render its
decision.


(e)           Notice of Decision. The Bank shall notify the claimant in writing
of its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth -


(i)           the specific reason for the denial,


(ii)           a reference to the specific provisions of the Plan on which the
denial is based,


(iii)           a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits, and


(iv)           a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).


6.3           Reimbursement of Expenses. If the claimant prevails at the
conclusion of the claims and review procedure outlined in this Article 6,
including any civil action brought by the claimant under ERISA Section 502(a),
the Bank shall reimburse the claimant for all reasonable legal expenses incurred
by the claimant in the claims and review procedure.


ARTICLE 7
MISCELLANEOUS


7.1           Amendments and Termination. Subject to Section 7.13, this Plan may
be amended or terminated by the Bank; provided, however, that the amendment or
termination of the Plan shall not reduce an Executive’s vested accrued benefit.


7.2           Binding Effect. This Plan shall bind each participating Executive,
the Bank, and their Beneficiaries, survivors, executors, successors,
administrators, and transferees.


7.3           No Guarantee of Employment. This Plan is not an employment policy
or contract. It does not give a participating Executive the right to remain an
employee of the Bank nor does it interfere with the Bank’s right to discharge
the Executive. It also does not require an Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.


            7.4           Non-Transferability. Benefits under this Plan cannot
be sold, transferred, assigned, pledged, attached, or encumbered in any manner.


7.5           Successors. The Bank shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Bank to expressly assume this
Plan in the same manner and to the same extent that the Bank would be required
to perform under this Plan if no such succession had occurred.


 
8

--------------------------------------------------------------------------------

 
7.6           Tax Withholding. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Plan.


7.7           Applicable Law. This Plan and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.


7.8           Unfunded Arrangement. Each participating Executive and Beneficiary
are general unsecured creditors of the Bank for the payment of benefits under
this Plan. The benefits represent the mere promise by the Bank to pay the
benefits. Rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on an Executive’s life is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.


7.9           Severability. If any provision of this Plan is held invalid, such
invalidity shall not affect any other provision of this Plan not held invalid,
and each such other provision shall continue in full force and effect to the
full extent consistent with law. If any provision of this Plan is held invalid
in part, such invalidity shall not affect the remainder of the provision not
held invalid, and the remainder of such provision together with all other
provisions of this Plan shall continue in full force and effect to the full
extent consistent with law.


7.10          Headings. Caption headings and subheadings herein are included
solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Plan..


7.11          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank, notice
shall be given to:


Chairman and Vice Chairman of the Board of Directors
First Citizens National Bank
15 South Main Street
Mansfield, PA  16933


or to such other or additional person or persons as the Bank shall have
designated to the Executive in writing. If to an Executive, notice shall be
given to the Executive at the Executive’s address appearing on the Bank’s
records, or to such other or additional person or persons as the Executive shall
have designated to the Bank in writing.


7.12         Payment of Legal Fees. The Bank is aware that after a Change in
Control, management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Plan, or could institute or
cause or attempt to cause the Bank to institute litigation seeking to have this
Plan declared unenforceable, or could take or attempt to take other action to
deny an Executive the benefits intended under this Plan. In these circumstances
the purpose of this Plan would be frustrated.


 
9

--------------------------------------------------------------------------------

 
It is the intention of the Bank that the Executive not be required to incur the
expenses associated with the enforcement of rights under this Plan, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. It is the intention of the Bank that an Executive not be forced to
negotiate settlement of rights under this Plan under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that:


(i)           the Bank has failed to comply with any of its obligations under
this Plan, or


(ii)           the Bank or any other person has taken any action to declare this
Plan void or unenforceable, or instituted any litigation or other legal action
designed to deny, diminish, or to recover from an Executive the benefits
intended to be provided to the Executive hereunder, the Bank irrevocably
authorizes the Executive from time to time to retain counsel of the Executive’s
choice (at the Bank’s expense as provided in this Section 7.12) to represent the
Executive in the initiation or defense of any litigation or other legal action,
whether by or against the Bank or any director, officer, stockholder, or other
person affiliated with the Bank, in any jurisdiction.


Despite any existing or previous attorney-client relationship between the Bank
and any counsel chosen by an Executive under this Section 7.12, the Bank
irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and the Bank and the Executive agree that a
confidential relationship shall exist between the Executive and that counsel.
Reasonable fees and expenses of counsel selected from time to time by the
Executive as provided in this Section shall be paid or reimbursed to the
Executive by the Bank on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel in accordance
with such counsel’s customary practices, up to a maximum aggregate amount of
$100,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings.


The Bank’s obligation to pay an Executive’s legal fees provided by this Section
7.12 operates separately from and in addition to any legal fee reimbursement
obligation the Bank may have with the Executive under any separate employment,
severance, or other agreement between the Executive and the Bank. Despite any
contrary provision in this Section 7.12 however, the Bank shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
Section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].


7.13         Termination or Modification of Plan Because of Changes in Law,
Rules or Regulations. The Bank is establishing this Plan on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Plan, then the Bank reserves the right to
terminate or modify this Plan accordingly, subject to the written consent of a
participating Executive, which shall not be unreasonably withheld. This Section
7.13 shall become null and void effective immediately upon an event that is
considered a Change in Control.


ARTICLE 8
ADMINISTRATION OF PLAN


8.1           Plan Administrator Duties. This Plan shall be administered by a
Plan Administrator consisting of the Bank’s Board of Directors or such Committee
or person(s) as the Board shall appoint. The Plan Administrator shall also have
the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and (ii)
decide or resolve any and all questions, including interpretations of this Plan,
as may arise in connection with the Plan.


 
10

--------------------------------------------------------------------------------

 
8.2           Agents. In the administration of this Plan, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.


8.3           Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan. No Executive or Beneficiary
shall be deemed to have any right, vested or non-vested, regarding the continued
use of any previously adopted assumptions, including, but not limited to, the
Discount Rate.


8.4           Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Plan Administrator or any of its members.

 
11

--------------------------------------------------------------------------------

 





Appendix A


Initial Plan Participants




Executive                                                                                                Benefit
Percentage


Randall E.
Black                                                                                                16.4%
of Final Average Pay


Terry B.
Osborne                                                                                                14.7%
of Final Average Pay


Mickey L.
Jones                                                                                                13.6%
of Final Average Pay
